Opinion issued September 23, 2004





 












In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-02-00374-CR
____________
 
ANTHONY LEGGETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 20,979
 

 
 
MEMORANDUM  OPINION  ON  REMAND
          On September 10, 2004, appellant, Anthony Leggett, filed a motion to dismiss
the above-referenced appeal, which had been remanded to this Court by the Court of
Criminal Appeals.  Appellant’s motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision on remand.  Accordingly, the appeal is
dismissed.  The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER  CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).